West, Associate Justice.—
The court, having found correctly under the facts that the appellees were not entitled to enforce the lien claimed, should have proceeded no further in the case. The amount not being of itself sufficient to give the court jurisdiction,
' the only ground upon which the power to retain the case could rest was that the appellees were entitled to foreclose the lien set out in their pleadings. Having failed to establish this right, and there being no other feature in this case that would authorize the court to proceed further, the suit should have been dismissed for want of jurisdiction. Bonner v. Watson, 6 Tex., 173; Girardin v. Dean, 49 Tex., 248.
*450From the averments of the petition it would seem that the appellants had been, in accordance with law, elected trustees of the Methodist Episcopal.church of Bound Bock. Such an organization, was then, and is now, a body politic and corporate with powers defined by statute. Hart. Dig., art. 3241; Pasch. Dig., arts. 486, 6000; R. S., arts. 637, 638. In such cases, even if the amount itself were within the jurisdiction of the district court, it has no power to render a judgment against the trustees in their individual capacity, unless they undertake to become liable personally for the debt of the corporation. It would be often difficult to find persons who. would act as trustees for churches, schools or other religious and educational corporations of this character, if, upon a contract like the present, made in their corporate capacity, they should be held to be individually bound. Dyer v. Sullivan, 18 Tex., 773.
The judgment is reversed and the cause dismissed.
Beyersed and remanded.
[Opinion delivered May 22, 1883.]